DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/21 and 12/13/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the claim 27 reciting “wherein the one reactance element which is coupled to the feeding point has a first reactance greater than a second reactance of the rest of the reactance element” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 28 and 30-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 reciting “wherein the one reactance element which is coupled to the feeding point has a first reactance greater than a second reactance of the rest of the reactance element” is indefinite, since it’s unclear (a) which reactance elements are being referred to among the different embodiments of the invention and (b) how the first reactance is greater than the second reactance absent recitation of 
Claim 27 ending with “the reactance element” is indefinite for lacking antecedent basis, i.e., it’s is NOT understood which of the plurality of coils is being referred to. 
Claims 28 and 30-34 are rejected for depending therefrom. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over “Yosui” (US 2015/0116168). 
Claim 27: As best understood, Yosui discloses an antenna device comprising: 
an antenna housing (¶ [0006]); and
an antenna element (Fig. 9) which is accommodated in the antenna housing,
where the antenna element includes: 
a conductive plate 21 positioned to cause capacitance C1 (Fig. 10) between the conductive plate and a ground conductor 11 and load the capacitance into the antenna element (¶ [0079]); and 
a plurality of reactance elements (C3, L1), each reactance element having one end coupled to the conductive plate (see Fig. 10), and 

Yosui fails to expressly teach wherein the one reactance element which is coupled to the feeding point has a first reactance greater than a second reactance of the rest of the reactance element. 
However, Yosui teaches, in ¶¶ [0056]-[0057], “The capacitor C3 illustrated in FIG. 1 has a high impedance in the HF band (second frequency band), leading to a state in which equivalently the first feeder circuit 31 is not connected, and thus the first feeder circuit 31 does not affect communication in the HF band. In addition, in the UHF band (first frequency band), the first end of the radiation element is either equivalently grounded or grounded through a low inductance. Thus, a communication signal in the UHF band does not flow through the second feeder circuit 32, and the second feeder circuit 32 does not affect communication in the UHF band. In this manner, the antenna device 101 functions as a communication antenna for the UHF band (first frequency band) and as a communication antenna for the HF band (second frequency band).”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Yosui’s invention such that wherein the one reactance element which is coupled to the feeding point has a first reactance greater than a second reactance of the rest of the reactance element, in order to facilitate dual band operation. 

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over “Lindenmeier” (US 2012/0050120) in view of “Imamura” (US 2018/0261913) and Yosui (cited above).
Claim 27: As best understood, Lindenmeier discloses an antenna device comprising: 
an antenna element (Fig. 9) which includes: 
a conductive plate 2 positioned to cause capacitance (using 32a-32c) between the conductive plate and a ground conductor 6 and load the capacitance into the antenna element (¶ [0019]); and 
a plurality of reactance elements 4a-4d, each reactance element having one end coupled to the conductive plate (see Fig. 9), and 
wherein another end of one reactance element 4d (leftmost element 4 in Fig. 7) among the plurality of reactance elements is coupled to a feeding point 5 [0046] and another end of rest of the reactance elements is coupled to the ground conductor (see Figs. 7 and 9), thereby the conductive plate and the plurality of reactance elements operate as a series resonance circuit [0040] (this limitation is inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
Lindenmeier fails to expressly teach the antenna element is accommodated in an antenna housing. 
However, Lindenmeier teaches integrating the antenna element “in a vehicle body” [0022], thereby suggesting a housing. 
Nevertheless, Imamura discloses the antenna element 20-40 (Fig. 3) is accommodated in an antenna housing 1. 
Imamura teaches [0029] “The antenna cover 1 has an internal space for housing an element, a circuit, and the like, and defines an outer shape of the low-profile antenna device.”

Lindermeier is silent regarding wherein the one reactance element which is coupled to the feeding point has a first reactance greater than a second reactance of the rest of the reactance element. 
Yosui discloses wherein the one reactance element C3 (Fig. 1) which is coupled to the feeding point 31 has a first reactance different than a second reactance C1 of the rest of the reactance element. 
Yosui teaches, in ¶¶ [0056]-[0057], “The capacitor C3 illustrated in FIG. 1 has a high impedance in the HF band (second frequency band), leading to a state in which equivalently the first feeder circuit 31 is not connected, and thus the first feeder circuit 31 does not affect communication in the HF band. In addition, in the UHF band (first frequency band), the first end of the radiation element is either equivalently grounded or grounded through a low inductance. Thus, a communication signal in the UHF band does not flow through the second feeder circuit 32, and the second feeder circuit 32 does not affect communication in the UHF band. In this manner, the antenna device 101 functions as a communication antenna for the UHF band (first frequency band) and as a communication antenna for the HF band (second frequency band).”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Lindermeier’s invention such that wherein the one reactance element which is coupled to the feeding point has a first reactance greater than a second reactance of the rest of the reactance element, in order to facilitate dual band operation. 
  
Claim 28: Lindenmeier fails to expressly teach wherein the plurality of reactance elements include coils wound in a helical shape.

Imamura teaches [0042] “the coil 50 connected to the top-load element 40 includes a plurality of frequency-band-specific coils provided in accordance with multiple frequency bands, that is, a first coil 51 and a second coil 52. … The first coil 51 functions as part of an element for, for example, an FM frequency band. The second coil 52 functions as part of an element for, for example, Band-III of DAB.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Lindenmeier’s invention such that teach wherein the plurality of reactance elements include coils wound in a helical shape, in order to facilitate operation in multiple frequency bands for communication diversity. 
 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Lindenmeier, Imamura and Yosui as applied to claim 28 above, and further in view of “Phillips” (US 5808586). 
Claim 30: Lindenmeier discloses the antenna device according to claim 28 wherein at least one pair of reactance elements 4a, 4d (Fig. 9) among the plurality of reactance elements are adjacent to each other, wherein the at least one pair of reactance elements are the coils (Fig. 4 of Imamura). 
Lindenmeier fails to expressly teach wherein directions in which the coils of the at least one pair of reactance elements are wound are opposite to each other.
Phillips discloses wherein directions in which the coils of the at least one pair of reactance elements 110, 120 (Fig. 1) are wound are opposite to each other.
Phillips teaches “Each of the first helical coil 110, second helical coil 120 and third helical coil 130 is resonant in their environment of the whole antenna structure at a different frequency than the other helical coils…The first and third helical coils 110 and 130 are wound in the same direction and the 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Lindenmeier’s antenna device such that wherein directions in which the coils of the at least one pair of reactance elements are wound are opposite to each other, in order to facilitate operation in desired bands and avoid coupling interference (Phillips: abstract). 
 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Lindenmeier, Imamura and Yosui as applied to claim 28 above, and further in view of “Tulley” (US 2003/0028095). 
Claim 31: Lindenmeier fails to expressly teach wherein a first winding pitch of at least one coil of the coils is different from a second winding pitch of another coil of the coils.
Tulley discloses wherein a first winding pitch of at least one coil of the coils is different from a second winding pitch of another coil of the coils (see Fig. 16B-16D, showing top and bottom coils have different winding pitches). 
Tulley teaches [0144] “The coil shape can be straight, ground, wound, braided, multiple pitches, combinations of these, and other shapes known in the art.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Lindenmeier’s antenna device such that wherein a first winding pitch of at least one coil of the coils is different from a second winding pitch of another coil of the coils, in order to facilitate magnetic resonance (Tulley: abstract). 
 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Lindenmeier, Imamura, Yosui and Phillips as applied to claim 30 above, and further in view of Tulley (cited abpve). 

Tulley discloses wherein a first winding pitch of at least one coil of the coils is different from a second winding pitch of another coil of the coils (see Fig. 16B-16D, showing top and bottom coils have different winding pitches). 
Tulley teaches [0144] “The coil shape can be straight, ground, wound, braided, multiple pitches, combinations of these, and other shapes known in the art.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Lindenmeier’s antenna device such that wherein a first winding pitch of at least one coil of the coils is different from a second winding pitch of another coil of the coils, in order to facilitate magnetic resonance (Tulley: abstract). 
 
Allowable Subject Matter
Claims 33-34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASAN ISLAM/Primary Examiner, Art Unit 2845